Judgment of the County Court of Queens County convicting defendant of the crimes of robbery in the first degree, grand larceny in the first degree, and assault in the second degree, as a second offender, reversed on the law and new trial ordered. Findings of fact implicit in the verdict of the jury are affirmed. Prejudicial interjections, the court’s cross-examination of witnesses for defendant and depreciation of proof favorable to him, and the attempts of the prosecutor — one of them successful and another accentuated by the request of the jury for the Rogues’ Gallery pictures of defendant — to get improper and prejudicial matter before the jury, deprived defendant of a fair and impartial trial. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.